DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on 06/02/2021. Claims 1-10 and 12-21 have been amended. Claim 1 has been amended. Claim 11 has been cancelled. Claim 21 has been added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al. (2017/0205131, previously cited and applied).
Regarding claim 21, Yun discloses a refrigerator comprising: 
a cabinet (10; see figure 1); 
a first inner case (50) that defines a freezing compartment (11; see figure 2); 
a second inner case (60) that defines a refrigerating compartment (12; see figure 2); 
a thermal siphon unit (20) configured to carry a working fluid for heat transfer (see figures 1-2), the thermal siphon unit (20) having a closed loop shape that includes 
a cool air storage unit (40) arranged in a space partitioned in the first inner case (50; see figure 4), the cool air storage unit (40) being configured to accommodate cool air (store cool air) of the freezing compartment (11) and transfer the cool air to the first part (21) of the thermal siphon unit (20) arranged outside of the first inner case (50; paragraph [0067]; see figures 2-4),
wherein the refrigerator (1) is configured to circulate a refrigerant through a compressor (17), a condenser (18), an expansion device (19), and an evaporator (16) to thereby perform a cooling cycle (15) independent of operation of the thermal siphon unit (20; see figure 1 for structure detail of the cooling cycle 15), and 
wherein the thermal siphon unit (20) is configured to, without mixing with the refrigerant (the refrigerant in the cooling cycle 15), circulate the working fluid (the fluid in the thermal siphon unit 20) separately from the refrigerant (see figures 1-2).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or teach “the cool air storage unit includes a housing that defines an external appearance of the cool air storage unit and that is configured to store a phase change material” as recited in claim 1. The best prior art Yun only discloses the cool air storage unit having a plate shape. Yun fails to disclose the cool air storage unit includes a housing that is configured to store a phase change material. Therefore, claim 1 is currently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571) 270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763